Citation Nr: 0614195	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increase rating for service-connected post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney









INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In July 2005, the Board denied the veteran's appeal, and the 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2006 
Order, the Court granted a Joint Motion for Remand, vacating 
the Board's decision and remanding for additional 
proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In January 2006, the veteran's representative submitted a 
notice of a fully favorable decision from the Social Security 
Administration (SSA) concerning the veteran's application for 
Disability Insurance Benefits.  The evidence was not 
accompanied by a waiver of RO consideration.  Further, the 
records on which the decision was based should be obtained 
and associated with the claims folder.  See Murincsack v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (recognizing that 
evidence from the SSA must be considered in a VA decision 
regarding benefits).  

In the joint motion, it was pointed out that the Board failed 
to provide adequate reasons and bases for its determination 
that the veteran's nonservice-connected schizoaffective 
disorder was the most prominent factor in his unemployment 
and recent disturbing thoughts.  It was noted that other 
symptomatology was noted during the examinations that was not 
specifically addressed by the Board in the context of the 
rating criteria.  In particular, it was noted that the 
appellant had reported suicidal thoughts several times a 
month and had had homicidal thoughts at the January 2003 VA 
examination.  

The joint motion also indicated that, despite the Board's 
finding that there was no evidence of neglect of the 
veteran's personal appearance "due to PTSD," a friend had 
stated that he had poor hygiene.  Further, the veteran had 
stated at his January 2003 VA examination that he was able to 
perform personal hygiene and other activities, he chose not 
to do them.  

Thus, the veteran must be examined to determine what, if any, 
symptomatology is attributable to his PTSD and what, if any, 
is attributable to his schizoaffective disorder, 
schizophrenia, or alcohol abuse.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning 
disability ratings and an effective date 
for the award of any benefits.  The 
letter should inform the veteran of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  The letter should also tell 
the veteran to provide any evidence in 
his possession that pertains to the 
claim.

2.  The RO should obtain from SSA all 
records on which their January 2006 
decision was based.  

3.  The RO should arrange for a VA 
psychiatric examination.  The examiner 
should review the veteran's claims file.  
The examiner should describe all signs 
and symptoms associated with the 
veteran's PTSD and distinguish those 
signs and symptoms from those of other 
nonservice-connected disorders.  
Specifically, the examiner should 
indicate whether the veteran has any 
suicidal or homicidal ideation and, if 
so, whether it is attributable to the 
PTSD or some other disorder.  In 
addition, the examiner should describe 
whether the veteran has poor hygiene and, 
if so, whether it is attributable to the 
PTSD or some other disorder.  The 
examiner should be asked to comment on 
the severity of the veteran's PTSD, to 
include whether the veteran has any 
occupational or social impairment due to 
his service-connected PTSD.  A GAF score, 
regarding the PTSD alone if possible, and 
an analysis of its meaning should be 
provided.

4.  Then, the RO should readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement of 
the Case and provide him a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





